 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1089 
In the House of Representatives, U. S.,

March 17, 2010
 
RESOLUTION 
Recognizing the 150th anniversary of Augustana College in Rock Island, Illinois. 
 
 
Whereas Augustana College in Rock Island, Illinois, was founded as Augustana Seminary under the auspices of the Augustana Synod on September 1, 1860;  
Whereas the name Augustana comes from Confessio Augustana, the Latin rendering of the seminal statement of the Reformation, the Augsburg Confession;  
Whereas Augustana College was initially founded to train Lutheran pastors, teachers, and musicians for the growing settlements of Swedish immigrants in the United States;  
Whereas Augustana College began classes in Chicago, moved to Paxton in 1863, and then finally moved to its present location in Rock Island in 1875;  
Whereas Augustana College has grown from serving 90 students in 1875 to serving over 2,500 students today;  
Whereas Augustana College’s mission is to offer a challenging education that develops qualities of mind, spirit, and body necessary for a rewarding life of leadership and service in a diverse and changing world;  
Whereas Augustana College offers undergraduate students an education rooted in the liberal arts and sciences through 75 fields of study;  
Whereas Augustana College has produced 131 Academic All-America athletes, the sixth highest number of honorees among all schools in the Nation, regardless of size;  
Whereas alumni of Augustana College have gone on to achieve success in diverse fields, including business, education, government and public service, religion, arts and entertainment, and science, and include a Nobel Prize winner, CEOs, and Members of Congress; and  
Whereas 2010 marks the 150th anniversary of the establishment of Augustana College: Now, therefore, be it  
 
That the House of Representatives— 
(1)acknowledges and congratulates Augustana College in Rock Island, Illinois, on the momentous occasion of its 150th anniversary and expresses its best wishes for continued success;  
(2)commends Augustana College for its excellence in academics, athletics, and quality of life for students; and  
(3)directs the Clerk of the House of Representatives to provide Augustana College with enrolled copies of this resolution for appropriate display.  
 
Lorraine C. Miller,Clerk.
